FILED
                             NOT FOR PUBLICATION                             JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ISIDRO JUAN FRANCISCO,                           No. 14-71016

               Petitioner,                       Agency No. A070-636-716

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Isidro Juan Francisco, native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538
F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Juan Francisco’s motion to

reopen as untimely, where the motion was filed more than two years after the

BIA’s final order, and Juan Francisco failed to establish materially changed

country conditions in Guatemala based on a disfavored group and imputed political

opinion claim to qualify for the regulatory exception to the filing deadline. See 8

C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996 (to prevail on a motion to

reopen based on changed country conditions, applicant must produce material

evidence of changed country conditions that establishes prima facie eligibility for

the relief sought).

      We reject Juan Francisco’s contentions that the BIA erred or acted arbitrarily

in stating that motions to reopen are disfavored, see Toufighi, 538 F.3d at 993

(observing that motions to reopen are disfavored), or that it misconstrued the

purpose of his motion, see 8 C.F.R. § 1003.2(c)(3)(ii).

      Juan Francisco’s contentions that the BIA ignored evidence, failed to

sufficiently address his asylum and withholding of removal claims, and failed to

address at all his Convention Against Torture claim, are unsupported by the record.

See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA need not


                                          2                                      14-71016
“write an exegesis on every contention” (citation and internal quotation marks

omitted)).

      Finally, we deny Juan Francisco’s request for judicial notice of extra-record

information discussed in his opening brief. See 8 U.S.C. § 1252(b)(4)(A) (judicial

review is limited to the administrative record); Dent v. Holder, 627 F.3d 365, 371

(9th Cir. 2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED.




                                          3                                  14-71016